DETAILED ACTION
This is a final Office action in response to the remarks filed 07/20/2022.

Status of Claims
Claims 2-10 and 15 are pending;
Claims 1 and 11-14 have been cancelled; claims 2-10 and 15 are currently amended;
Claims 2-10 and 15 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to one of the objections to the drawings raised on page 2 of the Office action mailed 03/22/2022, the applicant states that "[t]he spacer is shown in a side view with the chair leg 120 partially obscured because the chair leg fits into an opening in the spacer and that portion of the chair leg is not visible in the side view" and so "believes the original figure is correct" (remarks, page 7).  The applicant appears to misinterpret the objection, i.e., "Figure 2 – The spacer 10 appears to be over-shaded with tilted lines, which extend beyond the boundaries of the spacer 10" (Office action mailed 03/22/2022, page 2).  This objection can be roughly illustrated as follows:

[AltContent: textbox (This rectangular box represents the boundaries of the spacer (10).)][AltContent: textbox (Selected Portion of Figure 2)]
[AltContent: arrow]
[AltContent: textbox (It appears that these two tilted lines should not extend rightward beyond the rectangular box that represents the boundaries of the spacer (10).)]
    PNG
    media_image1.png
    155
    405
    media_image1.png
    Greyscale

[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

[AltContent: textbox (It appears that these tilted lines should not extend downward beyond the rectangular box that represents the boundaries of the spacer (10).)]


As illustrated above, the objection is directed to the tilted lines instead of the chair leg.  The applicant is advised to remove the portions of the tilted lines that extend downward and/or rightward beyond the boundaries of the spacer (10).
	The Examiner notes that the applicant does not address the objection to the drawings raised on page 3 of the Office action mailed 03/22/2022.  Therefore, such objection is maintained in the current Office action.
The applicant's arguments with respect to the prior art rejection of claim 2, based on Harrell (US 5,803,423), DiFanti (US D503,864 S), and Jones (US 2,018,264), have been fully considered but they are not persuasive.
Firstly, the applicant argues that "[t]he furniture leg support of Jones comprises several geometric openings that are uniform on all four sides… [and] the claimed furniture spacer has three openings with arcuate reliefs and a fourth opening that does not have an arcuate relief" (remark, page 10, lines 1-6).  However, as clearly explained on pages 8-12 of the Office action mailed 03/22/2022, Harrell, as modified by DiFanti, teaches a furniture spacer (Harrell: see Figure 1, see col 1, lines 5-9, col 2, lines 44-47) having a first opening (Harrell: 10-A, fig 1), a second opening (Harrell: 10-B, fig 1), a third opening (Harrell: 10-C, fig 1), and a fourth opening (Harrell: 10-D, fig 1, as modified by, DiFanti: 20, fig 1, see annotation) with a rectangular shape.  In other words, "a fourth opening that does not have an arcuate relief" as stated by the applicant is already taught by the combination of Harrell and DiFanti.  Moreover, Jones is applied to show that it is conventional for an opening (Jones: 21, fig 1) of a furniture spacer (Jones: 10, fig 1) to be formed with a rectangular shape (Jones: 21a, fig 1, see annotation) and an arcuate relief (Jones: 21b, fig 1, see annotation) for the purpose of accommodating furniture legs of different shapes.  As clearly explained on pages 12-14 of the Office action mailed 03/22/2022, the first, second, and third openings (Harrell: 10-A, 10-B, 10-C, fig 1) of Harrell are each modified by the opening (Jones: 21, fig 1, see annotation) of Jones to have a rectangular shape (Jones: 21a, fig 1, see annotation) and an arcuate relief (Jones: 21b, fig 1, see annotation), thereby yielding "three openings with arcuate reliefs" as stated by the applicant.  As such, Harrell, as modified by DiFanti and Jones, fully teaches three openings (Harrell: 10-A, 10-B, 10-C, fig 1, as modified by, Jones: 21, fig 1, see annotation) with arcuate reliefs (Harrell: 21b, fig 1, see annotation) and a fourth opening (Harrell: 10-D, fig 1, as modified by, DiFanti: 20, fig 1, see annotation) that does not have an arcuate relief.
Secondly, the applicant argues that Jones "is not directed to a furniture spacer but to a furniture leg support and there would not have been a motivation to combine the aspects of Jones with the furniture spacers of Harrell and DiFanti" (remarks, page 10, lines 6-8, page 11, lines 1 and 2).  The Examiner respectfully disagrees.  In particular, the "furniture leg support" (Jones: 10, fig 1) of Jones spaces the furniture leg from the floor (Jones: page 1, right column, lines 14-26), and, therefore, is reasonably considered as a furniture spacer.  Also, Jones teaches a furniture spacer (Jones: 10, fig 1) having an opening (Jones: 21, fig 1) with a conventional shape, e.g., with a rectangular shape (Jones: 21a, fig 1, see annotation) and an arcuate relief (Jones: 21b, fig 1, see annotation), for the purpose of accommodating furniture legs of different shapes.  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify each of the first, second, and third openings (Harrell: 10-A, 10-B, 10-C, fig 1) with a rectangular shape (Jones: 21a, fig 1, see annotation) and an arcuate relief (Jones: 21b, fig 1, see annotation) as taught by Jones for the purpose of accommodating furniture legs of various shapes, e.g., rounded furniture legs and rectangular furniture legs.  Moreover, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, the proposed combination of Harrell, DiFanti, and Jones is proper.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature "a slip resistant layer on at least one of said top and bottom faces of the plate" (claim 8, lines 1 and 2) must be shown or the feature(s) cancelled from the claim(s).  No new matter should be entered.
The drawings are objected to because of the following informality:
Figure 2 – The spacer 10 appears to be over-shaded with tilted lines, which extend beyond the boundaries of the spacer 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-4 and 6 are objected to because of the following informalities:
Claim 2, line 2, the comma after "spacer" should be removed.
Claim 3, lines 3-7, it is advised that "the spacer" (four occurrences) be changed to --the furniture spacer--.
Claim 4, lines 3-10, it is advised that "the spacer" (four occurrences) be changed to --the furniture spacer--.
Claim 6, line 8, it is advised that ".25" be changed to --0.25--.
Claim 6, line 8, it is advised that "a width" be changed to --and a width--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the applicant is reminded that claim 2 is currently amended and no longer depends from claim 1.  As such, there is insufficient antecedent basis for each of the following limitations in the claim: "said top and bottom faces" (claim 8, line 2); "the plate" (claim 8, line 2).  Moreover, it is not clear as to how the "plate" in claim 8 is related to the "furniture spacer" in claim 2 (line 1), the "first side" in claim 2 (line 4), the "second side" in claim 2 (line 7), the "third side" in claim 2 (line 10), and the "fourth side" in claim 2 (line 13).  For example, does the "furniture spacer" in claim 8 comprise the "plate" in claim 8 in addition to the "first side" in claim 2, the "second side" in claim 2, the "third side" in claim 2, and the "fourth side" in claim 2?  Or does the "furniture spacer" in claim 8 comprise the "plate" in claim 8, wherein the "plate" in claim 8 has the "first side" in claim 2, the "second side" in claim 2, the "third side" in claim 2, and the "fourth side" in claim 2?  Furthermore, the limitation "said top and bottom faces" in claim 8 (line 2) is indefinite because it is not clear as to how many top faces (i.e., one top face or a plurality of top faces) and how many bottom faces (i.e., one bottom face or a plurality of bottom faces) are required by claim 8.  Appropriate correction is required.
Claim 9 is rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harrell (US 5,803,423) in view of DiFanti (US D503,864 S) and Jones (US 2,018,264).
Regarding claim 2, Harrell discloses a furniture spacer (see Figure 1, see col 1, lines 5-9, col 2, lines 44-47, the spacing device) for spacing a furniture leg a predetermined distance from a wall (col 1, lines 5-9, col 3, lines 34-45), the furniture spacer comprising: a first side (16-A, fig 1) having a first opening (10-A, fig 1), said first opening comprising a first arcuate relief (10-A, fig 1), a second side (16-B, fig 1) having a second opening (10-B, fig 1), said second opening comprising a second arcuate relief (10-B, fig 1), a third side (16-C, fig 1) having a third opening (10-C, fig 1), said third opening comprising a third arcuate relief (10-C, fig 1), and a fourth side (16-D, fig 1) having a fourth opening (10-D, fig 1).

    PNG
    media_image2.png
    512
    523
    media_image2.png
    Greyscale






[AltContent: connector]

[AltContent: textbox (9 – Bottom Face)]


Harrell does not disclose the furniture spacer, (1) wherein the fourth opening is a rectangular opening, (2) wherein said first opening comprises a first rectangular shape with the first arcuate relief located on a first inside edge of the first opening, said second opening comprises a second rectangular shape with the second arcuate relief located on a second inside edge of the second opening, said third opening comprises a third rectangular shape with the third arcuate relief located on a third inside edge of the third opening.
With respect to the missing limitations (1) above, DiFanti teaches a furniture spacer (10, fig 1, see annotated figures for all reference numbers) comprising: a rectangular opening (20, fig 1, also see Figure 3) in a side (30, fig 1), wherein the rectangular opening is configured to receive a furniture leg (see Figure 8).

[AltContent: textbox (10 – Furniture Spacer)]

    PNG
    media_image3.png
    548
    548
    media_image3.png
    Greyscale
[AltContent: arrow]
[AltContent: textbox (20 – Rectangular Opening)]
[AltContent: connector]
    PNG
    media_image4.png
    401
    636
    media_image4.png
    Greyscale




[AltContent: connector][AltContent: arrow]
[AltContent: textbox (20 – Rectangular Opening)]
[AltContent: textbox (30 – Side)]

Harrell and DiFanti are analogous art because they are at least from the same field of endeavor, i.e., spacers.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the fourth opening (Harrell: 10-D, fig 1) as a rectangular opening (DiFanti: 20, fig 1, see annotation) as taught by DiFanti.  The motivation would have been to accommodate furniture legs with rectangular shapes.  Moreover, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to the missing limitations (2) above, Jones teaches a furniture spacer (10, fig 1) comprising: an opening (21, fig 1) comprising a rectangular shape (21a, fig 1, see annotation) with an arcuate relief (21b, fig 1, see annotation) located on an inside edge (21c, fig 1, see annotation) of the opening.

[AltContent: arrow][AltContent: rect]
    PNG
    media_image5.png
    339
    401
    media_image5.png
    Greyscale
[AltContent: connector][AltContent: textbox (21b – Arcuate Relief)][AltContent: textbox (21c – Inside Edge)][AltContent: connector]


[AltContent: textbox (21a – Rectangular Shape (Phantom Line Region))]





Jones is analogous art because it is at least from the same field of endeavor, i.e., spacers.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the first opening (Harrell: 10-A, fig 1) with a first rectangular shape (Jones: 21a, fig 1, see annotation) with a first arcuate relief (Jones: 21b, fig 1, see annotation) located on a first inside edge (Jones: 21c, fig 1, see annotation) of the first opening, form the second opening (Harrell: 10-B, fig 1) with a second rectangular shape (Jones: 21a, fig 1, see annotation) with a second arcuate relief (Jones: 21b, fig 1, see annotation) located on a second inside edge (Jones: 21c, fig 1, see annotation) of the second opening, and form the third opening (Harrell: 10-C, fig 1) with a third rectangular shape (Jones: 21a, fig 1, see annotation) with a third arcuate relief (Jones: 21b, fig 1, see annotation) located on a third inside edge (Jones: 21c, fig 1, see annotation) of the third opening, as taught by Jones.  The motivation would have been to accommodate furniture legs of various shapes, e.g., rounded furniture legs and rectangular furniture legs.  Moreover, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to combine Harrell, DiFanti, and Jones to obtain the invention as specified in claim 2.
Accordingly, Harrell, as modified by DiFanti and Jones (see above discussions with respect to claim 2), teaches a furniture spacer (Harrell: see Figure 1, see col 1, lines 5-9, col 2, lines 44-47, the spacing device) for spacing a furniture leg a predetermined distance from a wall (Harrell: col 1, lines 5-9, col 3, lines 34-45), the furniture spacer comprising: a first side (Harrell: 16-A, fig 1) having a first opening (Harrell: 10-A, fig 1, as modified by, Jones: 21, fig 1), said first opening comprising a first rectangular shape (Jones: 21a, fig 1, see annotation) with a first arcuate relief (Jones: 21b, fig 1, see annotation) located on a first inside edge (Jones: 21c, fig 1, see annotation) of the first opening, a second side (Harrell: 16-B, fig 1) having a second opening (Harrell: 10-B, fig 1, as modified by, Jones: 21, fig 1), said second opening comprising a second rectangular shape (Jones: 21a, fig 1, see annotation) with a second arcuate relief (Jones: 21b, fig 1, see annotation) located on a second inside edge (Jones: 21c, fig 1, see annotation) of the second opening, a third side (Harrell: 16-C, fig 1) having a third opening (Harrell: 10-C, fig 1, as modified by, Jones: 21, fig 1), said third opening comprising a third rectangular shape (Jones: 21a, fig 1, see annotation) with a third arcuate relief (Jones: 21b, fig 1, see annotation) located on a third inside edge (Jones: 21c, fig 1, see annotation) of the third opening, and a fourth side (Harrell: 16-D, fig 1) having a fourth rectangular opening (Harrell: 10-D, fig 1, as modified by, DiFanti: 20, fig 1, see annotation).
Regarding claim 3, wherein said first opening is centered with respect to said first side of the spacer (Harrell: see Figure 2), said second opening is centered with respect to said second side of the spacer (Harrell: see Figure 2), said third opening is centered with respect to said third side of the spacer (Harrell: see Figure 2), and said fourth opening is centered with respect to said fourth side of the spacer (Harrell: see Figure 2).


Regarding claim 4, Harrell, as modified by DiFanti and Jones (see above discussions with respect to claim 2), does not teach the furniture spacer, wherein said first opening is off-centered with respect to said first side of the spacer, or said second opening is off-centered with respect to said second side of the spacer, or said third opening is off-centered with respect to said third side of the spacer, or said fourth opening is off-centered with respect to said fourth side of the spacer.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to arrange the first opening (Harrell: 10-A, fig 1, as modified by, Jones: 21, fig 1) to be off-centered with respect to the first side (Harrell: 16-A, fig 1) of the spacer, arrange the second opening (Harrell: 10-B, fig 1, as modified by, Jones: 21, fig 1) to be off-centered with respect to the second side (Harrell: 16-B, fig 1) of the spacer, arrange the third opening (Harrell: 10-C, fig 1, as modified by, Jones: 21, fig 1) to be off-centered with respect to the third side (Harrell: 16-C, fig 1) of the spacer, or arrange the fourth opening (Harrell: 10-D, fig 1, as modified by, DiFanti: 20, fig 1, see annotation) to be off-centered with respect to the fourth side (Harrell: 16-D, fig 1) of the spacer, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The motivation would have been to accommodate various environments of application.  Therefore, it would have been obvious to modify the combination of Harrell, DiFanti, and Jones to obtain the invention as specified in claim 4.



Regarding claims 5-7, Harrell, as modified by DiFanti and Jones (see above discussions with respect to claims 2 and 4), does not teach the furniture spacer, 
[claim 5] wherein said first side, said second side, said third side and said fourth side are each of equal length of approximately 5.5 inches,
[claim 6] wherein said first opening has a depth of approximately one inch, and a width of approximately 3.1 inches and wherein said first arcuate relief has a radius of approximately 2.4 inches, said second opening has a depth of approximately 1.5 inches, and a width of approximately 2.3 inches and wherein said second arcuate relief has a radius of approximately 1.8 inches, said third opening has a depth of approximately 0.25 inches, and a width of approximately 3.1 inches and wherein said third arcuate relief has a radius of approximately 2.3 inches, and said fourth opening has a depth of approximately 2 inches and a width of approximately 2.3 inches,
[claim 7] the furniture spacer having a thickness of between approximately 0.5 inches and 1.5 inches.
Harrell expressly teaches that "[t]he dimensions of the preferred embodiment may be changed to accommodate a specific environment without altering the usefulness of its form" (Harrell: col 3, lines 22-25).  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to [claim 5] form the first side (Harrell: 16-A, fig 1), the second side (Harrell: 16-B, fig 1), the third side (Harrell: 16-C, fig 1), and the fourth side (Harrell: 16-D, fig 1) to be each of equal length of approximately 5.5 inches, [claim 6] form the first opening (Harrell: 10-A, fig 1, as modified by, Jones: 21, fig 1) with a depth of approximately 1 inch and a width of approximately 3.1 inches, form the first arcuate relief (Jones: 21b, fig 1, see annotation) with a radius of approximately 2.4 inches, form the second opening (Harrell: 10-B, fig 1, as modified by, Jones: 21, fig 1) with a depth of approximately 1.5 inches and a width of approximately 2.3 inches, form the second arcuate relief (Jones: 21b, fig 1, see annotation) with a radius of approximately 1.8 inches, form the third opening (Harrell: 10-C, fig 1, as modified by, Jones: 21, fig 1) with a depth of approximately 0.25 inches and a width of approximately 3.1 inches, form the third arcuate relief (Jones: 21b, fig 1, see annotation) with a radius of approximately 2.3 inches, and form the fourth opening (Harrell: 10-D, fig 1, as modified by, DiFanti: 20, fig 1, see annotation) with a depth of approximately 2 inches and a width of approximately 2.3 inches, and [claim 7] form the furniture spacer (Harrell: see Figure 1, see col 1, lines 5-9, col 2, lines 44-47, the spacing device) with a thickness of between approximately 0.5 inches and 1.5 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would been to accommodate various environments of application.  Therefore, it would have been obvious to modify the combination of Harrell, DiFanti, and Jones to obtain the inventions as specified in claims 5-7.
Regarding claim 10, Harrell, as modified by DiFanti and Jones (see above discussions with respect to claim 2), teaches a furniture spacer (Harrell: see Figure 1, see col 1, lines 5-9, col 2, lines 44-47, the spacing device) for spacing a furniture leg a predetermined distance from a wall (Harrell: col 1, lines 5-9, col 3, lines 34-45), the furniture spacer comprising: a multi-sided plate (Harrell: see Figure 1, see col 4, line 15, the substantially four-sided flat body), having a top face (Harrell: 8, fig 1) and a bottom face (Harrell: 9, fig 1, see annotation, col 3, lines 1 and 2, the reference number 9 refers to the bottom face of the four-sided plate), said plate comprising an opening (the first opening = Harrell: 10-D, fig 1, as modified by, DiFanti: 20, fig 1, see annotation; the second opening = Harrell: 10-A, fig 1, as modified by, Jones: 21, fig 1; the third opening = Harrell: 10-B, fig 1, as modified by, Jones: 21, fig 1; the fourth opening = Harrell: 10-C, fig 1, as modified by, Jones: 21, fig 1) in each of said sides (Harrell: 16-A, 16-B, 16-C, 16-D, fig 1), each of said openings being configured to receive the furniture leg (Harrell: col 3, lines 34-45), wherein at least a first (Harrell: 10-D, fig 1, as modified by, DiFanti: 20, fig 1, see annotation) of said openings is a rectangular opening (Harrell: 10-D, fig 1, as modified by, DiFanti: 20, fig 1, see annotation), wherein at least a second (Harrell: 10-A, fig 1, as modified by, Jones: 21, fig 1) of said openings is a rectangular opening (Jones: 21a, fig 1, see annotation) with an arcuate portion (Jones: 21B, fig 1, see annotation) along an inside edge (Jones: 21c, fig 1, see annotation) of said rectangular opening, wherein at least a third (Harrell: 10-B, fig 1, as modified by, Jones: 21, fig 1) of said openings is a rectangular opening (Jones: 21a, fig 1, see annotation) with an arcuate portion (Jones: 21B, fig 1, see annotation) along an inside edge (Jones: 21c, fig 1, see annotation) of said rectangular opening, and wherein at least a fourth (Harrell: 10-C, fig 1, as modified by, Jones: 21, fig 1) of said openings is a rectangular opening (Jones: 21B, fig 1, see annotation) with an arcuate portion (Jones: 21B, fig 1, see annotation) along an inside edge (Jones: 21c, fig 1, see annotation) of said rectangular opening.
Regarding claim 15, Harrell, as modified by DiFanti and Jones (see above discussions with respect to claim 2), teaches the furniture spacer having four sides (Harrell: 16-A, 16-B, 16-C, 16-D, fig 1).
Harrell, as modified by DiFanti and Jones (see above discussions with respect to claim 2), does not teach the furniture spacer having 5, 6 or 7 sides.
Harrell further teaches that the furniture spacer can have four sides (Harrell: 16-A, 16-B, 16-C, 16-D, fig 1) or greater even-numbered sides (Harrell: col 3, lines 18-21).
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the furniture spacer (Harrell: see Figure 1, see col 1, lines 5-9, col 2, lines 44-47, the spacing device) with 6 sides, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The motivation would have been to allow additional spacing distances.  Therefore, it would have been obvious to modify the combination of Harrell, DiFanti, and Jones to obtain the invention as specified in claim 15.

Claims 8 and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Harrell (US 5,803,423) in view of DiFanti (US D503,864 S), Jones (US 2,018,264), and McBroom (US 3,191,811).
Regarding claim 8, Harrell, as modified by DiFanti and Jones with respect to claim 2, does not teach the furniture spacer, further comprising a slip-resistant layer on at least one of said top and bottom faces of the plate.
McBroom teaches a furniture spacer (10, fig 2) comprising: top and bottom surfaces (16, 18, fig 1, also see Figure 2); and a slip-resistant layer (42, fig 2) on at least one of said top and bottom faces.

    PNG
    media_image6.png
    494
    476
    media_image6.png
    Greyscale









McBroom is analogous art because it is at least from the same field of endeavor, i.e., spaces.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a slip-resistant layer (McBroom: 42, fig 2) on at least one of said top and bottom faces (Harrell: 8, 9, fig 1, see annotation, col 3, lines 1 and 2, the reference number 9 refers to the bottom face of the four-sided plate) as taught by McBroom.  The motivation would have been to prevent the furniture from sliding on the floor.  Therefore, it would have been obvious to combine Harrell, DiFanti, Jones, and McBroom to obtain the invention as specified in claim 8.
Regarding claim 9, wherein said slip-resistant layer comprises rubber (McBroom: col 2, lines 53-56).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631